Case 2:17-bk-52682       Doc 45   Filed 01/04/19 Entered 01/04/19 16:07:55           Desc Main
                                  Document     Page 1 of 2


                     IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE SOUTHERN DISTRICT OF OHIO
                               EASTERN DIVISION

In re: CRISS LORENZO FLOWERS,                      :      Case No. 17-52682
                                                   :      Chapter 13
                             Debtor.               :      Judge C. Kathryn Preston


     RESPONSE OF DEBTOR CRISS LORENZO FLOWERS IN OPPOSITION TO
          CHAPTER 13 TRUSTEE’S MOTION TO DISMISS THE CASE
                         (DOCUMENT NO. 44)

       Now comes Debtor CRISS LORENZO FLOWERS, by and through the undersigned
attorney, and respectfully opposes the Motion to Dismiss the Case that has been filed by the
CHAPTER 13 TRUSTEE.

      The Debtor claims that he will resume making regular monthly Chapter 13 plan
payments. Specifically, the Debtor has recently submitted a full Chapter 13 plan payment to the
Chapter 13 Trustee.

      WHEREFORE, the Debtor respectfully requests that the Motion to Dismiss the Case of
the CHAPTER 13 TRUSTEE be denied, and for the granting of such other and further relief as
may be deemed appropriate and equitable.



Dated: 04 January 2019                                    Respectfully submitted,

                                                          BáB `tÜ~ TÄuxÜà [xÜwxÜ
                                                          Mark Albert Herder (0061503)
                                                          Attorney for the Debtor
                                                          MARK ALBERT HERDER, LLC
                                                          1031 East Broad Street
                                                          Columbus, Ohio 43205
                                                          Tel.: 614-444-5290
                                                          Fax: 614-444-4446
                                                          markalbertherder@yahoo.com
Case 2:17-bk-52682       Doc 45      Filed 01/04/19 Entered 01/04/19 16:07:55        Desc Main
                                     Document     Page 2 of 2


                               CERTIFICATE OF SERVICE

       The undersigned attorney hereby certifies that a true and accurate copy of the preceding
Motion and was duly served this date on the following registered ECF participants, electronically
through the Court’s ECF system at the email address registered with the Court:

Asst. U.S. Trustee (Col) - via ECF

Frank M. Pees, Chapter 13 Trustee – via ECF

       and on the following by ordinary U.S. Mail addressed to:

Criss Lorenzo Flowers, 1368 Smith Road, Columbus, OH 43207-1577




Dated: 04 January 2019                                     BáB `tÜ~ TÄuxÜà [xÜwxÜ
                                                           Mark Albert Herder (0061503)
                                                           Attorney for the Debtor
                                                           MARK ALBERT HERDER, LLC
